263 F.2d 902
105 U.S.App.D.C. 65
James W. ROGERS, Appellant,v.UNITED STATES of America, Appellee.
No. 14711.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 6, 1959.Decided Feb. 19, 1959.

Mr. William H. Collins, Washington, D.C.  (appointed by this court) for appellant.
Mr. Jack Marshall Stark, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before BAZELON, FAHY and BASTIAN, Circuit Judges.
PER CURIAM.


1
The appeal is from a conviction on a two count indictment charging two robberies in violation of 22-2901, D.C.Code (1951).  Counsel appointed by this court has diligently and ably presented the case to us.  His first contention challenges the admissibility of certain evidence as inconsistent with the decisions of the Supreme Court in Mallory v. United States, 354 U.S. 449, 77 S. Ct. 1356, 1 L. Ed. 2d 1479, and related cases.  However, appellant cannot avail himself of the Mallory rule since it is not shown that this evidence consisted of statements made during illegal detention.  Moreover, it did not result from police interrogation.  The only other contention is that appellant was denied his right to the effective assistance of counsel under the Sixth Amendment to the Constitution.  But this contention also must be decided against appellant under the principles laid down in Mitchell v. United States, 104 U.S.App.D.C. , 259 F.2d 787, certiorari denied 358 U.S. 850, 79 S. Ct. 81, 3 L. Ed. 2d 86.  But for this court's decision in Mitchell, Judge Bazelon would hold that appellant was denied his constitutional right to the effective assistance of counsel.


2
Affirmed.